        Case 6:19-mj-00018-JDP Document 10 Filed 05/15/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                       Docket Number: 6:19-mj-00018-JDP
11                     Plaintiff,
12                                                   STIPULATION TO VACATE REVIEW
                                                     HEARING AND TERMINATE
13   PHILIP ALLEN SCHNEIDER,                         PROBATION; AND ORDER THEREON
14                     Defendant.
15

16

17          IT IS HEREBY STIPULATED by and between Susan St. Vincent, legal officer, for the

18   National Park Service, and Philip Allen Schneider, by and through his attorney of record, Jeffrey

19   C. Castleton, that the review hearing in the above-captioned matter set for May 19, 2020 be

20   vacated and probation be terminated. To date, Defendant has complied with all the terms of

21   unsupervised probation as ordered by this Court on June 12, 2019.

22

23          Dated: May 12, 2020                          /S/ Susan St. Vincent
                                                         Susan St. Vincent
24                                                       Legal Officer
                                                         Yosemite National Park
25
            Dated: May 12, 2020                           /S/ Jeffrey C. Castleton
26
                                                         Jeffrey C. Castleton
27                                                       Attorney for Defendant
                                                         Philip Allen Schneider
28
                                                     1
       Case 6:19-mj-00018-JDP Document 10 Filed 05/15/20 Page 2 of 2

 1                                         ORDER
 2            Upon application of the United States, good cause having been shown therefor, it is

 3   hereby ordered that the review hearing scheduled for May 19, 2020 in the above-referenced
     matter, United States v. Schneider, 6:19-mj-00018-JDP, be vacated. Probation is hereby
 4
     terminated.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      May 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
